Title: To George Washington from Charles Young, 24 January 1778
From: Young, Charles
To: Washington, George



Sir
Lancaster [Pa.] 24th January 1778.

Mr Mease being much Indisposed, has directed me to acquaint your Excellency of the Arrival of a quantity of Linens, Cloths &c. from Virginia at this place, They were long detain’d at the Susquehannah, & with much risque and difficulty, were brought over on Sleds, Thursday last, The chief of the goods from which in unloading, were greatly injur’d by being wet; Indeed their situation is beyond description bad, the Linens particularly were all under water, and many of the Woolens, and before their getting to Lancaster were so frozen that to this time we are not enabled with safety to do any thing with them, as by the least

Opening or removal they crack like burnt paper, we are preparing a large building with a Stove to receive them this day, & Mr Mease would be happy to know your pleasure respecting the piece goods, as he Conceives it cannot be Elligible, to send to Camp such a quantity of Linens and Cloths that might so soon be manufactur’d here, when their situation will admitt; the Blankets, Shoes, and Hosiery, would have been sent on before, but could not procure Teams, are promis’d them Monday next, when they will be sent together with some Shirts &c. to Mr Kemper. In behalf of Mr Mease. I have the Honor to be—Your Excellencys most Obt Hble Servt

Cha. Young

